VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 1st day of July, 2021.

Present: All the Justices

Endalkachew Merid,                                                                Appellant,

against               Record No. 200799
                      Court of Appeals No. 1145-19-4

Commonwealth of Virginia,                                                         Appellee.

                                                            Upon an appeal from a judgment
                                                     rendered by the Court of Appeals of
                                                     Virginia.

       In this case, we awarded Endalkachew Merid an appeal from the judgment of the Court

of Appeals, which affirmed his convictions for first degree murder and abduction by force. See

Merid v. Commonwealth, 72 Va. App. 104, 119 (2020).

       We have considered the record, briefs, and arguments of counsel, and for the reasons

stated in the opinion of the Court of Appeals, we will affirm the judgment. *

       This order shall be published in the Virginia Reports and certified to the Court of Appeals

of Virginia and the Circuit Court of the City of Alexandria.

                                             A Copy,

                                               Teste:

                                                           Douglas B. Robelen, Clerk



                                               By:
                                                           Deputy Clerk

       *
         The Supreme Court of the United States decided Caniglia v. Strom, 593 U.S. ___, 141
S. Ct. 1596 (2021), after the Court heard oral argument in this case. The Court finds that the
judgment of the Court of Appeals is consistent with Caniglia.